Citation Nr: 1028865	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  95-27 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 
1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
benefits sought on appeal. 

This case was previously before the Board in April 1998, October 
2003, January 2005, November 2005, and June 2009, and was 
remanded to the RO for further development.  In October 2005, the 
Veteran appeared at the RO and testified via videoconference 
before the undersigned Veterans Law Judge. 

Following the issuance of the most recent supplemental statement 
of the case, the Veteran submitted evidence accompanied by a 
waiver of RO consideration.

The Board observes that, while the RO initially framed the issue 
on appeal as service connection for PTSD, the record reflects 
that the Veteran has also been diagnosed with major depressive 
disorder, panic disorder, social phobia, and a mood disorder.  
Claims for service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities and all those 
diagnosed mental disorders are to be considered.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board finds that 
the Veteran's claim is most accurately most accurately 
characterized as it appears on the title page of this remand as a 
claim for service connection for a psychiatric disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay in this long-
pending appeal, further development is needed prior to the 
disposition of the Veteran's claim.

VA considers diagnoses of mental disorders in accordance with the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The 
DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a 
traumatic event; B) the traumatic event is persistently 
experienced in one or more ways; C) persistent avoidance of 
stimuli associated with the trauma and numbing of general 
responsiveness is indicated by at least three of seven symptoms; 
D) persistent symptoms of increased arousal are reflected by at 
least two of five symptoms; E) the duration of the disturbance 
must be more than one month; and F) the disturbance causes 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2009).

VA recently amended its regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard for establishing in-service stressors.  75 
Fed. Reg. 39843 (July 13, 2010).  The amendments, which took 
effect July 13, 2010, redesignated current paragraphs (f)(3) and 
(f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), 
and added a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a Veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.  

38 C.F.R. § 3.304(f)(3).

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is 
the elimination of the requirement for corroborating evidence of 
a claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  In place of 
corroborating reported stressors, a medical opinion must instead 
be obtained from a VA, or VA contracted, psychiatrist or 
psychologist.  

In this case, the Veteran contends that he suffers from PTSD that 
had its onset due to multiple in-service stressors in Vietnam.  
Specifically, he testified at his Board hearing that, in 1967, he 
witnessed the mid-air collision of an airplane and helicopter 
approximately one-half mile from Long Binh, Vietnam.  The Veteran 
stated that he attempted to assist the crash victims, but could 
not reach them because the site was surrounded by wire.  He added 
that he watched as the victims "burned alive" and was 
permanently traumatized by the experience.  As additional in-
service stressors, the Veteran has reported riding in a convoy 
that came under enemy attack by the Viet Cong, witnessing a 
civilian boy struck and killed by a truck at Long Binh, and 
witnessing members of his unit rape a Vietnamese girl.

In support of his claim, the Veteran has submitted post-service 
medical records showing extensive treatment for psychiatric 
problems and diagnoses of PTSD, major depressive disorder, panic 
disorder, social phobia, and a mood disorder.  However, none of 
the Veteran's medical provider has related his psychiatric 
disorders to his reported Vietnam stressors or to any other 
aspect of his military service.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) 
presents a low threshold for the requirement that evidence 
indicates that the claimed disability may be associated with in-
service injuries for the purposes of a VA examination).

The Veteran was previously afforded a VA examination in January 
2009 in which he was diagnosed with a mood disorder.  The VA 
examiner indicated that the condition could not be related to the 
Veteran's military service without resorting to speculation.  
However, the Board finds the VA examiner's finding to be 
inherently speculative in nature and thus of limited probative 
value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. 
Brown, 5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 
(1998); Obert v. Brown, 5 Vet. App. 30 (1993).  Where a physician 
is unable to provide a definite casual connection, the opinion on 
the issue constitutes what may be characterized as non-evidence.  
Permen v. Brown, 5 Vet. App. 237 (1993); Beausoleil v. Brown, 8 
Vet. App. 459 (1996).  

Although the VA examiner diagnosed the Veteran with a mood 
disorder, that examiner determined that the Veteran did not meet 
all of the criteria for PTSD under DSM-IV.  Specifically, the VA 
examiner noted that the Veteran did not yet have a confirmed 
stressor sufficient to meet criterion A and that he failed to 
meet criterion C because he manifested only two, rather than 
three, avoidance and numbing symptoms.  Consequently, a diagnosis 
of PTSD was not rendered.  Thereafter, the Veteran, through his 
representative, submitted a written statement indicating that he 
had been clinically found to have a constricted affect, which 
constituted a third symptom of avoidance and numbing sufficient 
to meet criterion C under the DSM-IV guidelines for PTSD.

In its June 2009 remand, the Board requested that the RO attempt 
to verify the Veteran's claimed in-service stressors through the 
United States Army & Joint Services Records Research Center 
(JSRRC).  Additionally, the Board requested that, if any reported 
stressor was verified, the Veteran be afforded an additional VA 
examination and etiological opinion in support of his claim.  

The record reflects that the JSRRC indicated in a September 2009 
statement that it was able to confirm only one of the Veteran's 
reported stressors, specifically his account of witnessing the 
fatal aircraft collision outside Long Binh.  In light of the 
recent regulatory changes, it is no longer necessary for the 
Veteran's reported stressors to be independently verified through 
JSRRC.  

Additionally, pursuant to its June 2009 remand, the RO attempted 
to schedule the Veteran for a follow-up VA examination in 
accordance with the Board's remand.  However, while the VA 
examiner who examined the Veteran in January 2009 reviewed the 
evidence in his claims folder in October 2009, no follow-up VA 
examination appears to have been conducted.  The claims folder 
contains a VA letter, dated in September 2009, informing the 
Veteran that a VA medical facility would schedule him for an 
upcoming examination.  However, no subsequent letter informing 
the Veteran of the date and time of that scheduled examination is 
of record.  The Veteran submitted a November 2009 written 
statement indicating that he had never received timely 
notification of a follow-up examination and was only later told 
that one had been scheduled for the previous month.  He and his 
representative then submitted correspondence requesting that a 
new VA examination be scheduled in connection with his claim.

A remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  In light of the Veteran's statements that 
he did not receive notification of the VA examination scheduled 
in October 2009, which the Board considers credible in the 
absence of any evidence to the contrary, and because he has 
demonstrated a willingness to report for a subsequent 
examination, the Board finds that an additional VA examination 
and etiological opinion is warranted to comply with the terms of 
its prior remand and to fairly decide the merits of the Veteran's 
service connection claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The new VA examination should be conducted in accordance with the 
DSM- IV criteria and the revised PTSD regulations, which specify 
that an opinion must be offered by the VA examiner as to whether 
the Veteran's claimed stressors were productive of PTSD.  
38 C.F.R. § 3.304(f)(3) (2010).  That VA examiner's opinion 
should be reconciled with all pertinent evidence in the Veteran's 
claims folder, including the report of the January 2009 VA 
examination.  38 C.F.R. § 4.1 (2009).  Finally, the VA examiner 
should address whether any other diagnosed psychiatric disability 
is related to the Veteran's experiences in Vietnam or to any 
other aspect of his active service.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination 
with an examiner who has not previously examined 
him to determine the current nature and etiology 
of any psychiatric disability.  The claims folder 
should be reviewed by the examiner and that 
review should be indicated in the examination 
report.  The examiner should specifically attempt 
to reconcile the opinion with all other pertinent 
evidence of record, including the Veteran's 
written statements and testimony asserting that 
he currently suffers from numerous psychiatric 
problems as a result of in-service stressors from 
Vietnam, including witnessing a deadly mid-air 
collision of an airplane and helicopter near Long 
Binh, Vietnam; riding in a convoy that came under 
enemy attack by the Viet Cong; witnessing a 
civilian boy struck and killed by a truck at Long 
Binh; and witnessing members of his unit rape a 
Vietnamese girl.  The VA examiner should also 
expressly consider the Veteran's post-service 
medical records showing diagnoses of PTSD, major 
depressive disorder, panic disorder, social 
phobia, and a mood disorder.  Additionally, the 
VA examiner should reconcile any opinion 
expressed with the January 2009 VA examiner's 
finding that the Veteran did not meet all the 
DSM-IV criteria for PTSD and the subsequent 
evidence the Veteran submitted to show how those 
criteria were met.   Finally, the VA examiner 
should consider any continuity of symptomatology 
of psychiatric problems since service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  The VA 
examiner's opinion should specifically address 
the following: 

a)  Diagnose any current psychiatric 
disability.

b)  Provide a full multi-axial diagnosis 
and specifically state whether or not each 
criterion for a diagnosis of PTSD is met 
pursuant to the Diagnostic and Statistic 
Manual of Mental Disorders, Fourth Edition 
(DSM- IV).

c)  If a diagnosis of PTSD is warranted, 
specify the specific in-service stressor 
upon which that diagnosis is based and 
specifically state whether that stressor is 
related to the Veteran's fear of hostile 
military or terrorist activity.  

d)  Discuss whether it is as likely as not 
(more than 50 percent probability) that any 
other currently diagnosed psychiatric 
disability was caused or aggravated by the 
Veteran's experiences in Vietnam or is 
otherwise related to his active service.

3.  Then, readjudicate the claim.  If any aspect 
of the decision remains adverse to the Veteran, 
issue a supplemental statement of the case and 
allow the appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

